DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 14 recite the limitation “further comprising a protrusion extending from a first side of the body”, while the claims from which they extend, 1 and 10 respectively, already include the limitation “further comprising a protrusion extending from a first side of the body. Claims 3 and 16 recite the limitation “wherein the protrusion is configured to essentially continue the sweep angle of an external wall of the vehicle”, which is already claimed in claims 1 and 10, respectively. Claim 15 is rejected due to its dependency on a rejected base claim. ” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2020/0248563 A1) (hereinafter Thomas), Raghu (US 2018/0370617 A1) (hereinafter Raghu), and Leung et al. (US 20200017199 A1) (hereinafter Leung). 	
	Regarding claim 1, Thomas discloses a removable airflow device (50: insert, Figs. 4A-4D), comprising: 
	a body (52, Fig. 4C) having an ingress opening (shown at arrow 54, Fig. 4C and as the opening in surface 58, Fig. 5) and an egress opening (Figs 4A and 5, opening in upper surface 56), (§[0035] As best shown in FIG. 5, the body 52 of the insert 50 includes an opening 54 that extends from a first surface 56 to a second opposite surface 58 of the insert 50 to provide a fluid passageway or outlet for air to escape from a hollow interior portion 35 through the upper surface 34 of the blade 26); 
	a cavity (54: opening) disposed within the body (§[0035]: The configuration of the opening 54 is selected to provide desired aerodynamic properties for one or more modes of flight. Although the opening 54 is illustrated as extending at an angle between the first and second surfaces 56, 58, it should be understood that other configurations, such as openings 54 having a vertical, curved, or winding configuration for example, are also within the scope of the disclosure) and configured to receive an airflow from the ingress opening and expel an airflow from the egress opening (§[0035]), 
	wherein the body is configured to be inserted into an externally-accessible device slot (38: hole, Fig. 5) on an exterior of a vehicle (Fig. 3, hole 38 on upper surface of portion of vehicle, i.e. 34, rotor blade), 
	wherein the body is individually removable from the externally-accessible device slot without removal of another removable airflow oscillation device (§[0034] Each of the one or more holes 38…may be configured to removably receive an insert 50 therein to form a passage having desirable aerodynamic characteristics through the upper surface 34 of the blade 26…it should be understood that the body 52 may have any shape generally complementary to a hole 38…within which the insert 50 is configured to be received.).  
	Although Thomas discloses the body and the opening of the removable airflow device are configured to achieve desired aerodynamic properties (§[0008]), Thomas does not appear to specifically disclose wherein the removable airflow device is a fluidic oscillator or wherein the cavity of the removable airflow device is configured to expel an airflow that is oscillatory. 
	However, Raghu teaches a fluidic oscillator (106, Fig. 3) that expels an oscillatory airflow from the egress opening (ABSTRACT).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Thomas with the fluidic oscillator as taught by Raghu, in order to have a removable airflow device that expels an oscillatory airflow from the egress opening, the benefit being achieving desired aerodynamic properties.
	Thomas and Raghu do not appear to specifically disclose a protrusion extending from a first side of the body and configured to: engage in sealing contact with the exterior of the vehicle to create an airtight seal; essentially continue the sweep angle of an external wall of the vehicle; and prevent the body from passing entirely through the externally-accessible device slot on the exterior of the vehicle.
	However Leung teaches a flow system, within the same field of endeavor comprising a protrusion (mounting tab, 306 and flange, 302 in Figure 3B) extending from the first side of a body (Figs. 3A and 3B) and configured to:
	engage in sealing contact with the exterior of the vehicle to create an airtight seal (§[0040]:  The mounting tab 306 of the illustrated example is integrally formed with the flange 302 defining the perimeter 304 of the actuator outlet 214. To couple the mounting tab 306 to the aerodynamic surface 203, the mounting tab 306 of the illustrated example includes an aperture 308. The mounting tab 306 of the illustrated example protrudes from the flange 302 such that the aperture 308 is spaced from an opening 310 of the actuator outlet 214… Additionally, a sealant 314 (e.g., an adhesive, a gasket, etc.) seals the perimeter 304 of the actuator outlet 214 relative to the upper surface 202 (e.g., the skin 230).);
	essentially continue the sweep angle of an external wall of the vehicle (Fig. 2B), (§[0039]: In some examples, the actuator outlet 214 of the illustrated example is flush mounted relative to the aerodynamic surface 203), (Examiner notes the flange is designed to continue the sweep angle of the wall of a vehicle); and 
	prevent the body from passing entirely through the externally-accessible device slot on the exterior of a vehicle (Examiner notes the mounting tab prevents the body from passing entirely through a device slot). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the body and the vehicle with a device slot disclosed by Thomas with the protrusion as taught by Leung, so that a protrusion extends from a first side of the body, configured to engage in sealing contact with the exterior of the vehicle to create an airtight seal; essentially continue the sweep angle of an external wall of the vehicle; and prevent the body from passing entirely through the externally-accessible device slot on the exterior of the vehicle. The benefit being ensuring a seal and maintaining the position of the body of the device while maintaining aerodynamic flow in and around the inserted, in-use device.
	Regarding claim 2, modified Thomas discloses the removable airflow oscillation device of Claim 1, further comprising a protrusion extending from a first side of the body (Examiner notes 112d rejection of this claim).
	Regarding claim 3, modified Thomas discloses the removable airflow oscillation device of Claim 2, wherein the protrusion is configured to essentially continue the sweep angle of an external wall of the vehicle (Examiner notes 112d rejection of this claim).
	Regarding claim 4, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the vehicle is an aircraft (10: aircraft, Fig. 1).

	Regarding claim 5, modified Thomas discloses the removable airflow oscillation device of Claim 4, wherein the aircraft is a rotorcraft (Fig. 1: rotary wing aircraft).  	

	Regarding claim 6, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the device slot is disposed in an aircraft (10, Fig. 1),  but does not specifically disclose wherein the device slot is disposed in a flap seal of the aircraft.
	However, Raghu teaches individual fluidic oscillators that can be integrated into the flap seal of an aircraft. (Raghu, §[0026]: A plurality of individual fluidic oscillators…can be integrated into the wing section of an airfoil of an airplane wing, a flap, or a tail rudder for aerodynamic active flow control).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the disposal of the airflow oscillation device disclosed by modified Thomas with the integration into a flap seal as taught by Raghu, in order to provide aerodynamic flow control to the flap seal area of the aircraft.

	Regarding claim 7, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the oscillation device is 3-D printed (Raghu, §[0038]: the fluidic oscillator 106 can be fabricated as one single entity, such as but not limited to, using 3-D printing technology.), (Thomas, §[0036] In one embodiment, the insert 50 is formed via an additive manufacturing process, which allows for fabrication of an insert 50 having a complex geometry that may not be suitable for use with other conventional manufacturing methods. After the insert 50 is formed, the insert 50 is installed into a corresponding hole 38 or 42 formed in the upper surface 34 of the blade 26.)

	Regarding claim 8 , modified Thomas discloses the removable airflow oscillation device of Claim 7, wherein the oscillation device is 3-D printed, but neither Thomas nor Raghu appear to specifically disclose using Polyetherimide (PEI) or polyaryletherketone (PAEK) material. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing or additive manufacturing process disclosed by Thomas and Raghu using Polyetherimide (PEI) or polyaryletherketone (PAEK) material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 9, modified Thomas discloses the removable airflow oscillation device of Claim 1, but does not appear to specifically disclose wherein the oscillation device is made of metal.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the removable oscillation device of metal since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 10, Thomas discloses a removable airflow system (Figs. 2 and  3), comprising: a device (50, Figs. 4A-4C), including: 
	a body (52, Fig. 4C) having an ingress opening (shown at arrow 54, Fig. 4C and as the opening in surface 58, Fig. 5) and an egress opening (Figs 4A and 5, opening in upper surface 56), (§[0035] As best shown in FIG. 5, the body 52 of the insert 50 includes an opening 54 that extends from a first surface 56 to a second opposite surface 58 of the insert 50 to provide a fluid passageway or outlet for air to escape from a hollow interior portion 35 through the upper surface 34 of the blade 26); 
	a cavity (54: opening) disposed within the body (§[0035]: The configuration of the opening 54 is selected to provide desired aerodynamic properties for one or more modes of flight. Although the opening 54 is illustrated as extending at an angle between the first and second surfaces 56, 58, it should be understood that other configurations, such as openings 54 having a vertical, curved, or winding configuration for example, are also within the scope of the disclosure)  and configured to receive an airflow from the ingress opening, and expel the airflow from the egress opening (§[0035]); and 
	an aircraft (Fig. 1) having one or more externally-accessible device slots on its exterior (holes 38 and leader hole 42 on exterior surface 34, Fig. 3), the one or more externally-accessible device slots configured to removably receive the device, (§[0034] Each of the one or more holes 38 and/or the leader hole 42 may be configured to removably receive an insert 50 therein to form a passage having desirable aerodynamic characteristics through the upper surface 34 of the blade 26), 
	wherein the device is individually removable from the one or more externally-accessible device slots without removal of another removable airflow device from the one or more externally-accessible device slots (§[0037]: Although the insert 50 is retained within the hole 38 or 42 during operation of the aircraft 10, the insert 50 is removable relative to the hole 38).  
	Although Thomas discloses the body and the opening of the removable airflow device are configured to achieve desired aerodynamic properties (§[0008]), he does not appear to specifically disclose wherein the removable airflow device is an oscillation device and that the cavity is configured to oscillate the airflow and expel an airflow that is oscillatory. However, Raghu teaches a fluidic oscillator (106, Fig. 3) that expels an oscillatory airflow from the egress opening (ABSTRACT).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the removable airflow oscillation system and the removable airflow oscillation device disclosed by Thomas with the fluidic oscillator as taught by Raghu, in order to have a removable airflow device that expels an oscillatory airflow from the egress opening, the benefit being able to choose from a range of desired aerodynamic properties within a system.
	Thomas and Raghu do not appear to specifically disclose a protrusion extending from a first side of the body and configured to: engage in sealing contact with the exterior of the aircraft to create an airtight seal; essentially continue the sweep angle of an external wall of the aircraft; and prevent the body from passing entirely through the one or more externally- accessible device slots on the exterior of the aircraft.
	However Leung teaches a flow system, within the same field of endeavor comprising a protrusion (mounting tab, 306 and flange, 302 in Figure 3B) extending from a first side of a body (Figs. 3A and 3B) and configured to:
	engage in sealing contact with the exterior of an aircraft to create an airtight seal (§[0040]:  The mounting tab 306 of the illustrated example is integrally formed with the flange 302 defining the perimeter 304 of the actuator outlet 214. To couple the mounting tab 306 to the aerodynamic surface 203, the mounting tab 306 of the illustrated example includes an aperture 308. The mounting tab 306 of the illustrated example protrudes from the flange 302 such that the aperture 308 is spaced from an opening 310 of the actuator outlet 214… Additionally, a sealant 314 (e.g., an adhesive, a gasket, etc.) seals the perimeter 304 of the actuator outlet 214 relative to the upper surface 202 (e.g., the skin 230).);
	essentially continue the sweep angle of an external wall of an aircraft (Fig. 2B), (§[0039]: In some examples, the actuator outlet 214 of the illustrated example is flush mounted relative to the aerodynamic surface 203), (Examiner notes the flange is designed to continue the sweep angle of the wall of an aerodynamic surface); and 
	prevent the body from passing entirely through one or more externally-accessible device slots on the exterior of an aircraft (Examiner notes the mounting tab prevents the body from passing entirely through a device slot). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the body and the aircraft with externally accessible device slots disclosed by Thomas with the protrusion as taught by Leung, so that a protrusion extends from a first side of the body, configured to engage in sealing contact with the exterior of the aircraft to create an airtight seal; essentially continue the sweep angle of an external wall of the aircraft; and prevent the body from passing entirely through the one or more externally-accessible device slots on the exterior of the aircraft. The benefit being ensuring a seal and maintaining the position of the body of the device while maintaining aerodynamic flow in and around the inserted, in-use device.

	Regarding claim 11, modified Thomas discloses the removable airflow oscillation system of Claim 10, wherein the device slot is disposed in a wall (34: upper surface, Figs. 2 and 3) of a chamber (35: hollow interior portion of blade 26, Fig. 5).  

	Regarding claim 12, modified Thomas discloses the removable airflow oscillation system of Claim 11, wherein the chamber is configured to removably receive the oscillation device (device 50 configured for hole 38 of upper surface 34 of blade 26, Fig. 5).  

	Regarding claim 14, modified Thomas discloses the removable airflow oscillation system of claim 10, further comprising a protrusion extending from a first side of the body (Examiner notes 112d rejection of this claim).
	Regarding claim 15, modified Thomas discloses the removable airflow oscillation system of Claim 14, wherein the protrusion or the egress opening is configured to essentially continue a shape of an external wall of the aircraft (Thomas, 34: upper surface of blade, Fig. 5),  (§[0036]: the surface 56 of the insert body 52 is arranged substantially flush with the upper surface 34 of the rotor blade 26), (Examiner notes the egress opening is the opening in surface 56 and that the egress opening is capable of this limitation).
	Regarding claim 16, modified Thomas discloses the removable airflow oscillation system of Claim 15, wherein the external wall continues the shape of the egress opening to maintain a sweep angle (Examiner notes 112d rejection of this claim).
	Regarding claim 18, modified Thomas discloses the removable airflow oscillation system of Claim 10, wherein the oscillation device is 3-D printed. (Raghu, §[0038]: the fluidic oscillator 106 can be fabricated as one single entity, such as but not limited to, using 3-D printing technology.), (Thomas, §[0036] In one embodiment, the insert 50 is formed via an additive manufacturing process, which allows for fabrication of an insert 50 having a complex geometry that may not be suitable for use with other conventional manufacturing methods. After the insert 50 is formed, the insert 50 is installed into a corresponding hole 38 or 42 formed in the upper surface 34 of the blade 26.) 

	Regarding claim 19, modified Thomas discloses the removable airflow oscillation system of Claim 18, wherein the oscillation device is 3-D printed, however neither Thomas nor Raghu appear to specifically disclose using Polyetherimide (PEI) or polyaryletherketone (PAEK) material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the 3D printing and additive manufacturing process disclosed by Thomas and Raghu using Polyetherimide (PEI) or polyaryletherketone (PAEK) material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 20, modified Thomas discloses the removable airflow oscillation system of Claim 10, but does not appear to specifically disclose wherein the oscillation device is made of metal.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the removable oscillation device of metal since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Regarding claim 21, modified Thomas discloses the removable airflow oscillation device of Claim 1, wherein the body is configured to be slidably insertable into the externally-accessible device slot of the exterior of the vehicle (§[0036]: the insert 50 may be press fit into the hole 38. It should be understood that other mechanisms for mounting the insert 50 within a corresponding hole 38 are also within the scope of the disclosure. When the insert 50 is mounted within the hole 38, the surface 56 of the insert body 52 is arranged substantially flush with the upper surface 34 of the rotor blade 26), (Examiner notes the 112 rejections associated with this claim).

	Regarding claim 22, modified Thomas discloses the removable airflow oscillation system of Claim 10, wherein the oscillation device is configured to be slidably insertable into the one or more externally-accessible device slots (§[0036]: the insert 50 may be press fit into the hole 38. It should be understood that other mechanisms for mounting the insert 50 within a corresponding hole 38 are also within the scope of the disclosure. When the insert 50 is mounted within the hole 38, the surface 56 of the insert body 52 is arranged substantially flush with the upper surface 34 of the rotor blade 26.)

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over modified Thomas as applied to claim 11 above, and further in view of Raghu (US Patent 8,382, 043)(hereinafter the Raghu patent).
	Regarding claim 13, modified Thomas discloses the removable airflow oscillation system of Claim 11, wherein the chamber provides airflow to the egress opening of the oscillation device, but does not appear to specifically disclose the chamber is sealed and pressurized to serve as a plenum providing the airflow.
	However, the Raghu patent teaches an array of fluidic oscillators with a common plenum chamber to supply air to all the actuators (Fig. 1a).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chamber disclosed by modified Thomas with the plenum chamber as taught by the Raghu patent, in order to provide pressurized airflow to the removable airflow oscillation system, the benefit being to produce oscillating jets to control air over an airfoil.

	Regarding claim 17, modified Thomas discloses the removable airflow oscillation system of Claim 11, but does not specifically disclose wherein the chamber is disposed within a flap seal of the aircraft. However, the Raghu patent teaches an aerodynamic flow device with a chamber (Fig. 1a: flow device with chamber)  that can be integrated into a flap seal (Fig. 1b: flow device in a flap).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the removable oscillation system provided by modified Thomas with the chamber integration and application as taught by the Raghu patent, in order to provide more application options for the removable airflow oscillation system.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner is relying on an embodiment of Leung that was not argued. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619